IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                December 11, 2007
                                No. 07-10235
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ROBERT LEE CHAVEZ

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 5:06-CR-71-1


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
      Robert Lee Chavez appeals the sentence imposed by the district court
following his guilty-plea conviction for possession with the intent to distribute
methamphetamine and aiding and abetting. Chavez argues that the district
court plainly erred by assessing him a “career offender” enhancement based on
his two prior Texas convictions for controlled-substance offenses.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-10235

      The Government has filed a motion for summary affirmance based on the
waiver-of-appeal provision in Chavez’s plea agreement. The Government asserts
that Chavez knowingly and voluntarily waived his appellate rights on this issue.
      Our review of the record shows that Chavez’s appeal waiver was knowing
and voluntary and that, under the plain language of the plea agreement, the
waiver applies to the circumstances at hand. See United States v. Burns, 433
F.3d 442, 445-46 (5th Cir. 2005); United States v. McKinney, 406 F.3d 744, 746
(5th Cir. 2005). Accordingly, Chavez’s appeal waiver bars review of the issue he
seeks to raise on appeal.
      The judgment of the district court is AFFIRMED, the Government’s
motion for summary affirmance is GRANTED, and the Government’s motion for
an extension of time is DENIED.




                                       2